Citation Nr: 9925850	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-12 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1961 to 
November 1963 and from January 1964 to January 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

A videoconference hearing was held from St. Petersburg, 
Florida on October 22, 1998.  The appellant appeared at the 
hearing.  A transcript of that hearing has been associated 
with the record on appeal.

At a February 1997 VA audio examination, the appellant 
complained of tinnitus.  He reported the onset of tinnitus in 
1968, while he was serving in the Republic of Vietnam.  The 
appellant's claim of entitlement to service connection for 
tinnitus is referred to the RO for appropriate development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  None of the recent readings of the appellant's blood 
pressure indicated that his diastolic pressure was 120 or 
greater.

3.  The service-connected lumbosacral strain is manifested by 
moderate limitation of motion due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).

2.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5289, 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Employment medical records from February 1982 to September 
1997 contain periodic blood pressure readings.  The 
appellant's systolic pressure was recorded as high as 189, 
and his diastolic pressure was as high as 102.

VA outpatient treatment records indicate that, from August 
1986 to November 1996, the appellant was treated regularly 
for insulin dependent diabetes mellitus and hypertension.  
The appellant's blood pressure was recorded routinely.  None 
of the blood pressure readings showed systolic pressure over 
220.  The appellant's diastolic pressure was recorded as 120 
in August 1986, November 1988, and February 1989.  The 
appellant was treated for low back pain in October 1989.

VA outpatient treatment records indicate that, from June 1995 
to August 1998, the appellant was treated regularly for 
insulin dependent diabetes mellitus and hypertension.  The 
appellant's blood pressure was recorded routinely.  None of 
the blood pressure readings showed diastolic pressure over 
106 or systolic pressure over 182.

At a March 1998 VA spine examination, the appellant reported 
that his back pain had been "off and on" over the years.  
He stated that his back would "go out" of place with heavy 
lifting.  He reported that he was able to sit, stand, and 
walk without particular problems.  He complained of 
intermittent episodes of pain radiating out of his back into 
his right leg down to the foot.  He reported no bowel or 
bladder incontinence.

The examiner noted that the appellant moved about the room 
with an unremarkable gait pattern.  The appellant's back was 
tender to palpation in the mid-line of the lower back region.  
No muscle spasm was noted.  The appellant was able to stand 
erect.  He was able to flex his back to 70 degrees and extend 
it to 30 degrees.  He had pain on the extremes of motion with 
flexion greater than extension.  He was able to heel and toe 
walk.  He was able to squat and arise again, although he 
complained of back pain with squatting.  Reflexes and 
sensation were intact in the lower extremities.  The sitting 
straight leg raising examination was negative.

An x-ray examination of the appellant's spine revealed 
spondylolysis and spondylolisthesis of L-4 with some disc 
disease at 4-5.

The examiner diagnosed lumbosacral strain with traumatic 
arthritis.  The examiner added that medical records indicated 
a history of bilateral spondylolysis at L-4.

The examiner stated that he saw no evidence of weakness, 
excess fatigability, or in-coordination.  He stated that the 
appellant had painful motion on the extremes of motion and 
increased pain with use with activities such as heavy 
lifting.  The examiner added that pain could further limit 
functional ability during flare-ups.  He explained that it 
was not feasible to express this further limited functional 
ability in terms of limitation of motion because the limited 
ability could not be determined with any degree of medical 
certainty.

At a March 1998 VA heart and hypertension examination, the 
appellant reported that he had taken medication for 
hypertension since 1975.  He explained that his blood 
pressure had fluctuated while he was on the medication.

The appellant's blood pressure was 182/106, while he was 
seated, and 176/98, while he was standing.  The appellant 
reported that he had not taken his blood pressure medication 
that morning.

The examiner diagnosed hypertension and vascular disease.

At the October 1998 hearing, the appellant stated that his 
back caused pain when he walked around.  He stated that, at 
night, he slept with a plywood board underneath his mattress.  
He stated that, in addition to his prescription pain 
medication, he took Motrin(tm) or Aleve(tm).  He added that he was 
unable to stoop or bend.  He stated that his back disability 
was severe "quite a bit."  He explained that motion caused 
pain.

Regarding his hypertension, the appellant testified that he 
required constant medication to stabilize his blood pressure.  
The appellant stated that he checked daily his blood 
pressure.  He stated that, on the day of the hearing, his 
blood pressure was 170/110.


Analysis

The appellant's increased rating claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected disabilities.  See Jones v. Brown, 7 
Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  All relevant facts have been properly developed, and 
no further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1998).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).


1.  Hypertension

The appellant's hypertension is evaluated currently as 20 
percent disabling under Diagnostic Code 7101.

Recent regulatory changes have amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, including the rating 
criteria for evaluating diseases of the arteries and veins.  
This amendment to the Schedule became effective January 12, 
1998, 1996, during the pendency of this appeal.  See 62 Fed. 
Reg.65207 through 65224 (December 11, 1997).

VA must apply the version of 38 C.F.R. Part 4 that is more 
favorable to the appellant.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

Under the old criteria, Diagnostic Code 7101 provides that a 
10 percent evaluation requires diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic blood pressure of predominantly 110 or more with 
definite symptoms.  A 40 percent evaluation is warranted for 
diastolic blood pressure of predominantly 120 or more with 
moderately severe symptoms.  A 60 percent evaluation is 
warranted for diastolic blood pressure of predominantly 130 
or more with severe symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).

Under the amended criteria, Diagnostic Code 7101 provides 
that a 20 percent evaluation requires diastolic blood 
pressure of predominantly 110 or more or systolic pressure of 
predominantly 200 or more.  A 40 percent evaluation is 
warranted for diastolic blood pressure of predominantly 120 
or more.  A 60 percent evaluation is warranted for diastolic 
blood pressure of predominantly 130 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1998).

The revised criteria are more favorable to the appellant's 
claim as they based solely upon the predominant diastolic or 
systolic blood pressure rather than required thresholds of 
both diastolic blood pressure and additional symptoms.

However, even under the revised criteria, the preponderance 
of the evidence is against the appellant's claim for an 
increased disability evaluation.  None of the recent readings 
of the appellant's blood pressure indicated that his 
diastolic pressure was 120 or greater.  Although the 
appellant has had three blood pressure readings with systolic 
pressure of 120, none of these readings was within the past 
ten years.  The appellant has had numerous blood pressure 
readings with systolic pressure below 120.  Therefore, the 
appellant's systolic blood pressure is not predominantly 120 
or greater.  The criteria for a 40 percent disability 
evaluation are not met.


2.  Lumbosacral strain

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet. App. 202, 205-206 (1995).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  The duration of the initial, 
and any subsequent, period of total incapacity, especially 
periods reflecting delayed union, inflammation, swelling, 
drainage, or operative intervention, should be given close 
attention.  This consideration, or the absence of clear cut 
evidence of injury, may result in classifying the disability 
as not of traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  
38 C.F.R. § 4.41 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (1998).

The appellant's service-connected lumbosacral strain is 
currently evaluated as 20 percent disabling under the 
provisions of Diagnostic Code 5295 of the Schedule, which 
provides for such an evaluation for lumbosacral strain 
manifested by muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in the standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).

The next higher (40 percent) rating would be warranted for 
favorable lumbar spine ankylosis (Diagnostic Code 5289); 
severe limitation of lumbar spine motion (Diagnostic Code 
5292); severe intervertebral disc syndrome manifested by 
recurring attacks with intermittent relief; or lumbosacral 
strain that is severe in nature with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (Diagnostic 
Code 5295).  38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295 (1998).

In light of the range of motion findings at the March 1998 VA 
examination, the appellant's limitation of motion of the 
lumbar spine is moderate but no more.  Additionally, the 
appellant's lumbosacral strain is currently manifested by 
subjective complaints of lower back pain and occasional 
incapacitating episodes.  However, there is no probative 
evidence of ankylosis of the lumbar spine, recurring attacks 
with intermittent relief, listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5289, 
5292, 5293, 5295 (1998).

The 20 percent evaluation adequately reflects the degree of 
limitation of motion and pain on motion produced by the 
service-connected lumbosacral strain.  38 C.F.R. §§ 4.40, 
4.45, 4.59.

Therefore, the preponderance of the evidence is against an 
increased evaluation for the service-connected lumbosacral 
strain.  38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295 (1998).


ORDER

An increased disability evaluation for hypertension is 
denied.

An increased disability evaluation for lumbosacral strain is 
denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

